                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

DAVID GAMBINO,                        :

           Plaintiff                  : CIVIL ACTION NO. 3:18-2241

           v.                         :
                                                (JUDGE MANNION)
Warden, FCI-Schuylkill, et al.,       :

           Defendants                 :




DAVID GAMBINO,                        :

           Plaintiff                  : CIVIL ACTION NO. 19-0249

           v.                         :        (JUDGE MANNION)

Warden, FCI-Schuylkill,               :

           Defendants                 :


                             MEMORANDUM

I. Background

     On November 11, 2018, Plaintiff, David Gambino filed Civil Action No.

3:18-2241, pursuant to 28 U.S.C. §1331. (Doc. 1). He names FCI-Schuylkill

Warden and Assistant Health Services Administrator (AHSA) Simonson as

Defendants. Plaintiff claims to suffer “with chronic PTSD caused by childhood
sexual abuse and has crippling anxiety and panic attacks.” Id. Plaintiff alleges

that Defendant Simonson required him to perform oral sex upon him or he

would not receive a cane. Id. He further alleges that he refuses to go to

general population so that he does not have to be in the presence of AHSA

Simonson. Id. He states the he “is now in Special Housing Unit because he

was forced to protect himself; however, the Defendants are currently

punishing the Plaintiff with sanctions.” Id.

      On February 13, 2019, Plaintiff filed Civil Action No. 3:19-0249, pursuant

to 28 U.S.C. §1331. (Doc. 1). Plaintiff claims that he is being denied access

to stamps, copies, legal materials and the law library, which is affecting the

five pending cases he is litigating. Id.

      On April 15, 2019, Plaintiff filed a motion to consolidate Civil Action No.

3:18-2241 with Civil Action No. 3:19-0249. (Doc. 27). Specifically, he requests

the Court “to consolidate the above two cases, then stay or hold in abeyance

until the Plaintiff has exhausted what administrative remedies are actually

available” and “upon completion in or around August, 2019, Plaintiff will file

his complaint, attempt to secure expert testimony and present a case

himself.” Id.

      On April 19, 2019, Defendants filed a brief in opposition to Plaintiff’s


                                           2
motion to consolidate, in which they oppose consolidation as there is no

common question of law or fact between the two actions. (Doc. 30).

Defendants further oppose any stay, as Plaintiff is required to exhaust

administrative remedies prior to filing an action in federal court. Id.



II. Discussion

      Rule 42(a) of the Federal Rules of Civil Procedure provides:

      When actions involving a common question of law or fact are
      pending before the court, it may order a joint hearing or trial of
      any or all the matters in issue in the actions; it may order all the
      actions consolidated; and it may make such orders concerning
      proceedings therein as may tend to avoid unnecessary costs or
      delay.

Fed.R.Civ.P. 42. (Emphasis added).

      Rule 42(a) . . . confers upon a district court broad power, whether at the

request of a party or upon its own initiative, to consolidate causes for trial as

may facilitate the administration of justice.” Ellerman Lines, Ltd. v. Atlantic &

Gulf Stevedores, Inc., 339 F.2d 673, 675-76 (3d Cir. 1964), cert. denied, 382

U.S. 812 (1965). Although the existence of common issues is a prerequisite

for consolidation, the mere fact that multiple actions involve common issues

of fact or law does not compel consolidation. Russell v. United States, 2012

WL 2792239, at *2 (M.D. Pa. July 9, 2012) (citing Liberty Lincoln Mercury, Inc.

                                       3
v. Ford Mktg. Corp., 149 F.R.D. 65, 80 (D.N.J. 1993)). In considering a motion

to consolidate, the court must balance the savings of time and effort gained

through consolidation against the prejudice, inconvenience, or expense that

it might cause. See Mincy v. Chmielewski, 2006 WL 1997457, at *2 (M.D.Pa.

2006) (citing Bernardi v. City of Scranton, 101 F.R.D. 411, 413 (M.D.Pa.

1983)). The moving party bears the burden of proof on a motion to

consolidate. See Borough of Olyphant v. PPL Corp., 153 Fed.Appx. 80 (3d

Cir. 2005). See also Vicky M. v. Ne. Educ. Intermediate Unit, 2010 WL

481244, at *1 (M.D. Pa. Feb. 4, 2010).

      Moreover, The PLRA “mandates early judicial screening of prisoner

complaints and requires prisoners to exhaust prison grievance procedures

before filing suit.” See 42 U.S.C. §1997(e); Jones v. Bock, 549 U.S. 199

(2007). Section 1997(e) provides, in relevant part “[n]o action shall be brought

with respect to prison conditions under section 1983 of the Revised Statutes

of the United States, or any other Federal law, by a prisoner confined in any

jail, prison, or other correctional facility until such administrative remedies as

are available are exhausted.” 42 U.S.C. §1997(e).

      The Supreme Court has explicitly provided that all prisoners must

exhaust their administrative remedies as to any claim that arises in the prison


                                        4
setting, regardless of the kind of relief sought. See Porter v. Nussle, 534 U.S.

516, 532 (2002). Moreover, the exhaustion of available administrative

remedies is required before filing a civil rights action under §1983. See

Perazzo v. Fisher, Civ. No. 11-1505, 2012 WL 1964419 (M.D. Pa. May 31,

2012) (citing 42 U.S.C. §1997(e)); Jones v. Lorady, Civ. No. 11-666, 2011 WL

2461982 (M.D. Pa. June 17, 2011) (dismissing prisoner complaint sua sponte

for failure to exhaust administrative remedies prior to initiating federal action).

“[I]t is beyond the power ... of any [court] to excuse compliance with the

exhaustion requirement” of §1997(e). Nyhuis v. Reno, 204 F.3d 65, 73 (3d

Cir. 2000); see also Spruill v. Gillis, 372 F.3d 218, 227-32 (3d Cir. 2004).

      While the exhaustion requirement is an affirmative defense that must be

pleaded and proven by the defendants, and while a prisoner need not allege

that he has exhausted his administrative remedies, Jones, 549 U.S. at 216,

the Court may sua sponte dismiss an action where the Plaintiff’s failure to

exhaust is clear on the face of the complaint. McPherson v. United States,

392 Fed.Appx. 938 (3d Cir. 2010); Ray v. Kertes, 285 F.3d 287, 293 n.5 (3d

Cir. 2002); see also Booth v. Churner, 206 F.3d 289 (3d Cir. 2000) (affirming

sua sponte dismissal where prisoner plaintiff conceded that he did not

exhaust administrative remedies); Perazzo, 2012 WL 1964419, at *1


                                        5
(dismissing case sua sponte for failure to exhaust administrative remedies

where plaintiff indicated in the complaint that the grievance process was not

complete but was at the “last stage”).

             Here, it is apparent from Plaintiff’s own admission in his motion to

consolidate, that he did not exhaust his administrative remedies prior to filing

the instant actions. (See Doc. 27). Regardless of whether Plaintiff’s actions

comply with Fed.R.Civ.P. 42, for consolidation, the PLRA requires exhaustion

prior to the initiation of Plaintiff’s claims in federal court. Because this Court

cannot excuse compliance with those requirements, sua sponte dismissal of

the above captioned actions is appropriate.



III. Conclusion

             For the foregoing reasons, Plaintiff’s motion to consolidate will be

denied and Plaintiff’s above captioned actions will be dismissed without

prejudice. An appropriate Order follows.



                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge
Date: May 7, 2019
18-2241-01




                                           6
